Case 5:19-cr-20501-JEL-RSW ECF No. 53, PageID.224 Filed 05/13/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                         CRIMINAL NO. 19-20501

v.                                              HON. JUDITH E. LEVY

JOSHUA DEPRIEST,

             Defendant.


                                            /

             GOVERNMENT’S SENTENCING MEMORANDUM

      Defendant Joshua Depriest is an internet predator with a sexual interest in

young boys, and he has repeatedly acted on it by reaching into the homes of

vulnerable children and manipulating them into taking and sending him sexually

explicit photos and videos. At the time of his arrest, Depriest confessed to

soliciting explicit videos and photos of minor victim 1 (MV-1), as well as to

soliciting and obtaining explicit videos and photos from 20 to 30 other boys, ages 8

to 9. Depriest also distributed child pornography to his trading partners on the

internet. Depriest entered a plea of guilty to coercion and enticement of MV-1, a

seven-year-old boy in Michigan. Depriest now faces a mandatory minimum

sentence of ten years’ imprisonment and a sentencing guideline range of 168 to



                                      Page 1 of 11
Case 5:19-cr-20501-JEL-RSW ECF No. 53, PageID.225 Filed 05/13/21 Page 2 of 11




210 months’ imprisonment. The government recommends a sentence of 168

months in prison.

I.    Facts

      On October 6, 2018, the parent of minor victim 1 (MV-1) reported to the

Taylor Police Department that a distant relative of hers, Joshua Depriest, wrote

sexual, inappropriate messages to her seven-year-old son via Facebook Messenger.

Depriest also sent nude images of adult males and requested nude images of MV-1.

MV-1’s mother reviewed the thread of the two chatting on Facebook and took

screenshots of the exchange.

      The messages included Depriest writing repeatedly to MV-1 to see pictures

and videos of the boy’s butt. Some of those messages follow.




                                     Page 2 of 11
Case 5:19-cr-20501-JEL-RSW ECF No. 53, PageID.226 Filed 05/13/21 Page 3 of 11




      The messages also included Depriest sending several disturbing pictures to

MV-1, including a picture of an adult male’s penis; a picture of an adult male’s

naked legs lifted in the air, exposing his anus and genitals; and an anime picture of

two naked boys ejaculating. MV-1 wrote to Depriest in response, “I’m [MV-1] I’m

a kid. I’m not allowed to se[e] that,” and “stoppppppp[p]ppppp. Plz.” MV-1 also

responded, “no more saying buts . . . Plz no more.”




                                      Page 3 of 11
Case 5:19-cr-20501-JEL-RSW ECF No. 53, PageID.227 Filed 05/13/21 Page 4 of 11




      Eventually, after Depriest repeatedly asking and indicating that he would

video chat with MV-1, MV-1 sent several images to Depriest. Depriest also asked,

“one thing I didn’t ask you was to send me a pic of your penis. If u want to.” MV-

1 refused to send a picture of his penis, but over the course of their

communications, MV-1 sent three images of his unclothed buttocks to Depriest.

      Taylor Police turned the case over to Homeland Security Investigations

(HSI). MV-1 was forensically interviewed, and he identified Depriest as the

person who requested the explicit pictures.

      HSI obtained a search warrant for Depriest’s Facebook page. Although

Depriest had deleted the conversation with MV-1, the Facebook search warrant

return contained a remnant of a group chat between Depriest, MV-1, and another

person. The return also contained many messages indicating that Depriest engaged

in three different groups that traded child pornography depicting boys that were

approximately eight years old to teenagers. As part of these groups, Depriest

received and distributed child pornography images and videos. Additionally, the

return revealed message exchanges between Depriest and several young boys. And

it showed that Depriest sent the same disturbing, pornographic images that he sent

to MV-1 to many other people.




                                       Page 4 of 11
Case 5:19-cr-20501-JEL-RSW ECF No. 53, PageID.228 Filed 05/13/21 Page 5 of 11




      On December 20, 2018, Depriest was arrested in Hartford, Connecticut.

Depriest confessed to soliciting the images from MV-1. Depriest estimated that 20-

30 other boys, ages 8 or 9, sent him explicit videos or photos of themselves at

Depriest’s request. Depriest also confessed to the child pornography found in his

Facebook account.

II.   Procedural History

      On February 15, 2019, Depriest made his initial appearance in the Eastern

District of Michigan and consented to detention. (ECF No. 8; ECF No. 10).

      On July 25, 2019, a grand jury returned a four-count indictment against

Depriest charging him with production of child pornography, coercion and

enticement of a minor, receipt of child pornography, and transfer of obscene material

to a minor. (ECF No. 23).

      On December 18, 2019, Depriest entered a plea of guilty to coercion and

enticement of a minor pursuant to a Rule 11 plea agreement. (ECF No. 36). The

more serious offense of production of child pornography (carrying a mandatory

minimum fifteen-year penalty), as well as the other remaining charges, will be

dismissed by the government pursuant to the terms of the Rule 11 plea agreement.

      The parties calculated the same sentencing guideline range as the probation

department did in the presentence investigation report (PSR), and all agree that the

correct guideline range is 168-210 months with a mandatory minimum of ten years.


                                     Page 5 of 11
Case 5:19-cr-20501-JEL-RSW ECF No. 53, PageID.229 Filed 05/13/21 Page 6 of 11




The parties had no objections to the PSR. This Court set the sentencing hearing for

May 20, 2021 at 10:00 a.m.

III.   Sentencing Guidelines and Relevant 3553(a) Factors

       Congress has provided, through 18 U.S.C. ' 3553(a), the relevant objectives

and factors to be considered by sentencing courts in imposing a “sentence sufficient,

but not greater than necessary” in each individual case. Those objectives and factors

are: (1) the nature and circumstances of the offense, and the history and

characteristics of the defendant; (2) the need for a sentence to reflect the basic aims

of sentencing (including retribution, deterrence, incapacitation, and rehabilitation);

(3) the kinds of sentences legally available; (4) the Sentencing Guidelines; (5)

Sentencing Commission policy statements; and (6) the need to avoid unwarranted

sentencing disparities among defendants with similar records who have been found

guilty of similar conduct. The relevant sentencing factors are addressed in turn.

       A.    Nature and Circumstances of the Offense

       Depriest repeatedly hunted for and preyed on very young boys on the internet.

He has a sexual interest in prepubescent boys that he has acted on over and over

again. Depriest himself told law enforcement that he asked for and obtained sexually

explicit videos and photos from 20 to 30 boys, and that he guessed these children

were eight to nine years old. Depriest has entered a plea of guilty to coercion and

enticement of MV-1, admitting that he asked for images and videos of the boy’s butt


                                      Page 6 of 11
Case 5:19-cr-20501-JEL-RSW ECF No. 53, PageID.230 Filed 05/13/21 Page 7 of 11




and a picture of his penis. Depriest received images of MV-1’s buttocks, and he

admitted to receiving many more child pornography images and videos from his

trading partners on Facebook. As part of several child pornography trading groups

on Facebook, Depriest distributed child pornography images and videos multiple

times.

         Depriest repeatedly reached into the home of young boys to exploit them.

MV-1 never left his home, and his mother likely believed him to be safe under her

roof. Depriest’s crimes shattered the sense of security his victims should have felt

inside their own homes. The nature and circumstances of this offense call for a

sentence of 168 months in prison.

         B.    History and Characteristics of the Defendant

         Depriest is an internet predator with a deviant sexual interest in young boys.

He didn’t just fantasize. He repeatedly acted on his sexual interest by manipulating

many vulnerable children on the internet into sending him sexually explicit photos

and videos. He has also distributed child pornography to his trading partners on the

internet.

         Depriest is a 32-year-old man who resided in a specialized foster home for

disabled children in California for most of his life. More recently, he moved to

Connecticut with his husband for work, and they lived in a homeless shelter and later

in an apartment with a friend. It appears that Depriest does not have any source of


                                        Page 7 of 11
Case 5:19-cr-20501-JEL-RSW ECF No. 53, PageID.231 Filed 05/13/21 Page 8 of 11




family support at this time. Although Depriest has completed some college-level

courses and worked at Walmart at the time of his arrest, he has limited resources and

job skills. As a student, he was diagnosed with mild mental retardation.

      C.     The Basic Aims of Sentencing

      Next, section 3553(a) calls for the sentence imposed to reflect the seriousness

of the offense, promote respect for the law, provide just punishment, protect the

public, and adequately deter others. The seriousness of the offense is described

above.

      Perhaps most important in this case are the needs for the sentence imposed to

promote respect for the law and to provide just punishment. Depriest’s exploitation

of his vulnerable victims should be punished severely.        And while even the

mandatory minimum in this case is a significant sentence, a variance from the

guidelines range down to the mandatory minimum would suggest that Depriest is

among the least culpable offenders among those who commit the crime of online

enticement. But he is not. The minimum mandatory should be reserved for those

who commit less egregious iterations of this crime, including those whose victims

are older (rather than 7 years of age) and those who had just one victim (rather than

20 to 30 victims). To promote respect for the law and provide just punishment, this

Court should not sentence Depriest in the same manner as the least culpable online




                                     Page 8 of 11
Case 5:19-cr-20501-JEL-RSW ECF No. 53, PageID.232 Filed 05/13/21 Page 9 of 11




enticers. Instead, Depriest should receive a sentence at the low-end of the guidelines

range: 168 months in custody.

      D.     The Advisory Sentencing Guidelines

      The applicable guidelines calculations from USSG § 2G1.3 are as follows:

             Base offense level:                            28

             Use of a computer:                             +2

             Minor Under 12:                                +8

             Acceptance of Responsibility                   -3

             Total                                          35

Depriest has no criminal history, yielding a criminal history category of I and a

guidelines range of 168-210 months. Pursuant to the terms of the Rule 11 plea

agreement in this case, the sentence may not exceed the top of this range, 210

months. The government believes a sentence at the low end of this guidelines range

is sufficient, but not greater than necessary, to meet the factors set forth in section

3553(a).

      E.     The Need to Avoid Unwarranted Sentencing Disparities

      Congress also instructed sentencing courts to avoid unwarranted sentencing

disparities. Sentencing Depriest at or near the mandatory minimum term of

imprisonment would create unwarranted sentencing disparities because Depriest




                                      Page 9 of 11
Case 5:19-cr-20501-JEL-RSW ECF No. 53, PageID.233 Filed 05/13/21 Page 10 of 11




preyed on many children as opposed to just one or two, and he preyed on boys of a

particularly vulnerable age.

IV.   Conclusion

      The government recommends a sentence of 168 months in prison.



                                     Respectfully Submitted,

                                     SAIMA S. MOHSIN
                                     Acting United States Attorney

                                     s/ Lisandra Fernandez-Silber
                                     Lisandra Fernandez-Silber
                                     Assistant United States Attorney
                                     211 West Fort Street, Suite 2001
                                     Detroit, Michigan 48226-3211
                                     (313) 226-9122
                                     Lisandra.Fernandez-Silber@usdoj.gov
Dated: May 13, 2021




                                   Page 10 of 11
Case 5:19-cr-20501-JEL-RSW ECF No. 53, PageID.234 Filed 05/13/21 Page 11 of 11




                                Certificate of Service

      I hereby certify that on May 13, 2021, I electronically filed the Sentencing

Memorandum for the United States with the Clerk of the Court of the Eastern

District of Michigan using the ECF system which will send notification of such

filing to all counsel of record via electronic mail.


                                         s/ Lisandra Fernandez-Silber
                                         Lisandra Fernandez-Silber
                                         Assistant United States Attorney
                                         211 West Fort Street, Suite 2001
                                         Detroit, Michigan 48226-3211
                                         (313) 226-9122
                                         Lisandra.Fernandez-Silber@usdoj.gov




                                       Page 11 of 11
